FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PARENTS INVOLVED IN COMMUNITY            
SCHOOLS, a Washington nonprofit
corporation,
        Plaintiff-Counter-Defendant-
                            Appellant,
                   v.
SEATTLE SCHOOL DISTRICT, NO. 1, a
political subdivision of the State
of Washington; JOSEPH OLCHEFSKE,
in his official capacity as
superintendent; BARBARA SCHAAD-               No. 01-35450
LAMPHERE, in her official capacity
as President of the Board of                   D.C. No.
                                             CV-00-01205-BJR
Directors of Seattle Public
                                                 ORDER
Schools; DONALD NIELSEN, in his
official capacity as Vice President
of the Board of Directors of
Seattle Public Schools; STEVEN
BROWN; JAN KUMASAKA; MICHAEL
PRESTON; NANCY WALDMAN, in
their official capacities as
members of the Board of
Directors,
    Defendants-Counter-Claimants-
                            Appellees.
                                         
                    Filed February 1, 2005

          Before: Mary M. Schroeder, Chief Judge.



                              1521
1522     PARENTS INVOLVED v. SEATTLE SCH. DIST. NO. 1
                           ORDER

   Upon the vote of a majority of nonrecused regular active
judges of this court1, it is ordered that this case be reheard by
the en banc court pursuant to Circuit Rule 35-3. The three-
judge panel opinion shall not be cited as precedent by or to
this court or any district court of the Ninth Circuit, except to
the extent adopted by the en banc court.




  1
   Judges McKeown and Gould are recused.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.